Citation Nr: 0942852	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  08-10 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2. Entitlement to an initial compensable evaluation for right 
thumb degenerative joint disease.

3.  Entitlement to an initial compensable evaluation for left 
thumb degenerative joint disease.

4.  Entitlement to an initial compensable evaluation for 
restless leg syndrome.

5.  Entitlement to an initial evaluation in excess of 10 
percent for lumbar spine degenerative disc disease and 
degenerative joint disease.

6.  Entitlement to an initial evaluation in excess of 10 
percent for post-operative residuals of a left knee medial 
meniscus tear and bursitis with degenerative joint disease.

7.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and B.D.


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service in from January 1967 to 
October 1970 and again from October 1986 to July 2006.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the North 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In August 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

The issues of entitlement to a TDIU, and entitlement to 
increased initial evaluations for a service-connected left 
knee disability, bilateral thumb disability, and restless 
legs syndrome, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent clinical evidence of record does not 
demonstrate that the Veteran has a current left ankle 
disability.

2.  Throughout the rating period on appeal from August 1, 
2006, the Veteran's service-connected low back disability has 
been manifested by complaints of pain, forward flexion of 90 
degrees, a combined thoracolumbar range of motion of 200 
degrees, and no incapacitating episodes.
 

CONCLUSIONS OF LAW

1.  A left ankle disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); C.F.R. §§ 3.102, 3.303 (2009).

2.  The criteria for an initial evaluation in excess of 10 
percent for lumbar spine degenerative disc disease/ 
degenerative joint disease have not been met at any time 
during the rating period on appeal.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R.); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5237, 5238, 5242, 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.   This includes notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

With respect to the issue of entitlement to service 
connection for a left ankle disability, the agency of 
original jurisdiction (AOJ), prior to the initial 
adjudication of the claim, issued a letter to the Veteran in 
April 2006 that informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  He was also provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date in the event of award of the benefit 
sought.  

With respect to the issue of an increased initial evaluation 
for a service-connected low back disability, because the 
September 2006 rating decision granted service connection for 
such disability, such claim is now substantiated.  As such, 
his filing of a notice of disagreement as to the initial 
rating assigned does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. 
§ 3.159(b)(3) (2009).  Rather, the Veteran's appeal as to the 
initial rating assignment here triggers VA's statutory duties 
under 38 U.S.C.A. §§  5104 and 7105, as well as regulatory 
duties under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the Veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here because the March 2008 
Statement of the Case (SOC), while not listing the specific 
diagnostic codes (DC),  did provide the Veteran with rating 
criteria for rating diseases and injuries of the spine.  The 
Board notes that any deficiency in the provision of VCAA 
notice with regard to such issue, while presumed prejudicial, 
is cured by actual knowledge of the information and evidence 
necessary to substantiate the claims, as demonstrated by 
statements on appeal by the Veteran and his representative, 
including at his August 2009 videoconference hearing.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Thus, 
the appellant has been informed of what is needed to achieve 
a higher schedular rating for his service-connected low back 
disability.

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, private and VA 
treatment records, and reports of VA examination.  
Additionally, the claims file contains the Veteran's 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.  

The record reflects that the Veteran was afforded VA 
examinations in May 2006 and April 2008.  To that end, when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examinations obtained were more 
than adequate because they were based on a review of the 
Veteran's claims file, treatment records, and physical 
examination and the examiners elicited substantial 
information regarding the Veteran's medical history and 
symptoms and completed an objective examination of him which 
provided information relevant to the Diagnostic Codes rating 
criteria.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.



1.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009).

The Veteran asserts that service connection is warranted for 
a left ankle disability. With respect to an in-service injury 
or disease, the Veteran's service treatment records reflect 
that in May 1994, the Veteran complained of experiencing 
intermittent, sharp pains in his left ankle for one month 
that occurred at rest.  The examiner's assessment was that of 
left ankle pain.  In January 2006, the Veteran again 
complained of experiencing left ankle pain that occurred in 
the morning.  The examiners did not provide a diagnosis for 
the Veteran's complaints.  Numerous reports of examination 
are contained in the Veteran's service treatment records. 
However, none of the examiners from such examinations 
diagnosed the Veteran with a left ankle disability and each 
of the examiners indicated that the Veteran's lower 
extremities were normal.

With respect to a current disability, the evidence of record 
does not demonstrate that the Veteran has a currently 
diagnosed left ankle disability.  In this regard, a May 2006 
VA examination report shows that the Veteran reported that he 
gradually developed left ankle pain in 2006, while stationed 
at Little Rock Air Force Base and that he was diagnosed with 
arthritis of the ankle at that time, while denying any 
history of injury.  However, on physical examination, the 
examiner reported that the Veteran's left ankle appeared 
normal without redness, swelling, heat, or tenderness and 
that the ligaments were tight to stress testing in all 
directions.  The examiner also reported that range of motion 
testing revealed that the Veteran could flex, extend, and 
invert his ankle to 20 degrees and could evert it to 10 
degrees, all without pain.  A left ankle x-ray taken in 
conjunction with the examination was normal.  The examiner's 
diagnostic impression was that the Veteran's left ankle 
examination was normal and that he had episodic arthralgias.  

The Board acknowledges that, as discussed above, the Veteran 
has been diagnosed with arthralgia of the left ankle.  
However, the Board notes that the term "arthralgia" is 
synonymous with the term "pain" and is not considered to be 
a disability in and of itself (arthralgia is defined as 
"[p]ain in a joint, especially one not inflammatory in 
character." Stedman's Medical Dictionary 149 (27th ed. 
2000)). Unfortunately, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), 
Therefore, in the absence of any evidence to the contrary, 
the Board finds that the preponderance of the evidence is 
against a finding that the Veteran has a currently diagnosed 
left ankle disability.

Accordingly, as the evidence of record does not demonstrate 
that the Veteran has a current left ankle disability, the 
Board concludes that an award of service connection is not 
justified.  Support for this conclusion is found in Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) where the Court 
found that Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability and in the absence of 
proof of a present disability there can be no valid claim.  

In conclusion, although the Veteran asserts that he has a 
current left ankle disability, he is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
medical diagnosis or causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  He is competent to give evidence about 
what he experienced; for example, he is competent to report 
that he experiences certain symptoms.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board finds 
that the negative evidence of record, including the May 2006 
VA examination report, is of greater probative value than the 
Veteran's statements in support of his claim.  Accordingly, 
the Board finds that the competent evidence of record fails 
to establish that the Veteran has a current left ankle 
disability as a result of his service.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2000), but does not find that the evidence 
is of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a left ankle disability, and the claim must be 
denied.

2.  Increased Evaluation

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2009).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a (claimant) need only demonstrate that there 
is an 'approximate balance of positive and negative evidence' 
in order to prevail."

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arises from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet App 505 (2007).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2008); Esteban v. Brown, 6 Vet. App 259 (1994).

The Veteran asserts that an evaluation in excess of 10 
percent is warranted for his service-connected low back 
disability.  At the outset, the Board observes that service 
connection for the disability at issue has been established 
effective from August 1, 2006.

The Veteran's service-connected low back disability has been 
rated under 38 C.F.R. § 4.71, Diagnostic Code 5243 
(pertaining to intervertebral disc syndrome) (2009).  

Under the General Rating Formula for spinal disabilities, a 
10 percent rating will be will be assigned for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees.
A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  An evaluation of 40 percent 
is warranted for forward flexion of the thoracolumbar spine 
30 degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71, Diagnostic Code 5237 
for lumbosacral strain strain; Diagnostic Code 5238 for 
spinal stenosis; Diagnostic Code 5242 for degenerative 
arthritis; and Diagnostic Code 5243 for intervertebral disc 
syndrome (2009).

In this case, the competent clinical evidence of record is 
against an evaluation in excess of 10 percent for the 
orthopedic manifestations of the service-connected low back 
disability, throughout the rating period on appeal, based on 
the general rating formula for disease or injury of the 
spine.  In this regard, on VA examination in April 2008, the 
examiner reported that the following ranges of motion for the 
Veteran's lumbar spine: forward flexion of 90 degrees, with 
pain at 70 degrees;   posterior flexion of 10 degrees with 
pain at 10 degrees; lateral flexion of 20 degrees 
bilaterally; and rotary flexion 30 degrees bilaterally with 
pain at 30 degrees bilaterally. 

Based on these clinical findings, which do not reflect 
forward flexion of the Veteran's lumbar spine that is greater 
than 30 degrees but not greater than 60 degrees, a combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees (the aforementioned combined range of motion of 
the thoracolumbar spine is 200 degrees), or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis, the Board finds that an evaluation in 
excess of 10 percent is not warranted under the General 
Rating Formula for spinal disabilities. 

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should be rated separately under an appropriate 
Diagnostic Code.  In this case, the record demonstrates that 
the Veteran is already in receipt of a separate evaluation 
for the neurological abnormalities that he experiences as a 
result of his service-connected low back disability. 

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes.  Under this code, a 
10 percent evaluation is warranted for incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
evaluation is warranted for incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  Note (1) to Diagnostic Code 5243 
defines an incapacitating episode as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

In this case, the preponderance of the competent clinical 
evidence of record is against an evaluation in excess of 10 
percent for the disability at issue based on incapacitating 
episodes of intervertebral disc syndrome, because there is no 
evidence of incapacitating episodes.  In this regard, the 
Board acknowledges the April 2008 VA examination report shows 
that the Veteran indicated that when he had a flare up in his 
back, he would stop the offending activity, get off of his 
feet, and take Motrin.  However, the Veteran also reported 
that he had not been incapacitated in the past 12 months for 
his back.  Therefore, in the absence of objective evidence 
that shows that the Veteran's intervertebral disc syndrome is  
manifested by incapacitating episodes, the criteria for a 
higher evaluation under Diagnostic Code 5243 have not been 
met.

The Board notes that the musculoskeletal nature of the 
disability requires consideration of additional functional 
limitation due to factors such as pain, weakness, 
incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
Here, the record reflects that the Veteran experiences pain 
as a result of his low back disability.  However, the April 
2008 VA examiner reported that there was no additional 
weakness, fatigability, discoordination, additional 
restricted range of motion or functional impairment following 
repetitive stress testing against resistance  times three 
involving the lumbar spine.  Thus, even with consideration 
under the criteria set forth in 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca v. Brown, 8 Vet. App. 202 (1995), the Board finds 
that any pain that the Veteran experiences has already been 
fully contemplated in the presently assigned 10 percent 
rating, and that there has been no demonstration, by 
competent clinical evidence, of additional functional 
impairment to allow for assignment of additional disability.  

The Board notes that in adjudicating a claim the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
The Board acknowledges that the Veteran is competent to give 
evidence about what he observes or experiences; for example, 
he is competent to report that he experiences certain 
symptoms, such as pain in his low back. See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994). The Board finds the Veteran to 
be credible in his reports of the symptoms he experiences.  
However, as with the medical evidence of record, the 
Veteran's account of his low back symptomatology describes a 
rating consistent with the 10 percent rating he is currently 
assigned.

In conclusion, for all of the foregoing reasons, the Board 
finds that throughout the rating period on appeal, the 
Veteran's disability picture with respect to his service-
connected low back disability more nearly approximates the 
currently assigned 10 percent evaluation throughout the 
rating period on appeal, from August 1, 2006.  As there is no 
evidence that the Veteran's experiences incapacitating 
episodes, or has forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, there is no basis for a higher 
disability evaluation.  Therefore, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for an initial evaluation in excess of 10 percent for his 
service-connected low back disability at any time during the 
rating period on appeal, and the claim must be denied.  The 
Board has been mindful of the "benefit-of-the-doubt" rule, 
but, in this case, there is not such an approximate balance 
of the positive evidence and the negative evidence to permit 
a favorable determination. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). 

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2009).


ORDER

Entitlement to service connection for a left ankle disability 
is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for lumbar spine degenerative disc disease and degenerative 
joint disease is denied.


REMAND

The Board notes that during his August 2009 hearing, the 
Veteran, in addition to the issues on appeal, also provided 
testimony as to the issue of entitlement to a total rating 
for compensation purposes based on individual 
unemployability.  The record reflects that such issue was 
denied by the RO in an August 2008 rating decision.  The 
Veteran filed a Notice of Disagreement with the RO's August 
2008 decision in August 2008.  However, the RO has not yet 
issued a Statement of the Case to the Veteran and his 
representative.  Where a statement of the case has not been 
provided following the timely filing of a notice of 
disagreement, a remand, not a referral is required by the 
Board.  Manlincon v. West, 12 Vet. App. 238 (1999); see also 
Rice v. Shinseki, No. 06-1445 (U.S. Vet. App. May 6, 2009) 
(per curiam).

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2009).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2009).  

With respect to the issues of entitlement to increased 
initial evaluations for the Veteran's service-connected 
bilateral thumb disability, restless leg syndrome, and left 
knee disability, the record reflects that the Veteran was 
last afforded a VA examination for such disabilities in May 
2006.  The Board observes that such examination was prior to 
the Veteran's separation from service and prior to the August 
1, 2006 effective date assigned when service connection was 
granted for such disabilities.  The Board notes that the 
Veteran was afforded a VA TDIU examination in December 2008, 
in which some of the Veteran's service-connected disabilities 
were referenced.  However, the findings contained in the 
examination report are not responsive to any pertinent 
diagnostic code for the disabilities at issue.  The Board 
further notes that the record also does not contain any other 
clinical evidence, VA or private, that is responsive to the 
pertinent rating criteria for the disabilities at issue.  
Additionally, the Veteran's representative, during his August 
2009 hearing, requested that the Veteran be afforded another 
VA examination to determine the current level of disability 
of the disabilities at issue on appeal.  (Transcript (T.) at 
page (pg.) 34.)  Therefore, the Board finds that a new VA 
examination is warranted to determine the nature and severity 
of the Veteran's bilateral thumb disability, left knee 
disability, and restless leg syndrome.



Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his left knee, bilateral 
thumb, and restless legs syndrome 
disabilities since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the Veteran, not already of record.

2.  The Veteran should be scheduled for a 
VA examination by the appropriate 
specialist(s) to determine the current 
nature and severity of his left knee and 
bilateral thumb disabilities.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner(s) prior, and pursuant, to 
conduction and completion of the 
examination.  The examiner(s) must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

All tests and studies deemed necessary 
should be conducted, including range of 
motion studies.  The examiner should 
further comment on the presence 
and extent of any instability, 
subluxation, ankylosis, painful motion, 
functional loss due to pain (in degrees 
of additional lost motion, if possible), 
additional disability with flare-ups, 
weakness, and excess fatigability.
		
3.  The Veteran should be scheduled for a 
VA examination by the appropriate 
specialist(s), preferably a neurologist, 
to determine the current nature and 
severity of his restless leg syndrome.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior, and 
pursuant, to conduction and completion of 
the examination.  The examiner(s) must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

All tests and studies deemed necessary 
should be conducted, including range of 
motion studies

4.  Thereafter, the issues on appeal, and 
the issue of entitlement to a TDIU, 
should be readjudicated.  If any benefit 
sought remains denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case, to 
include the TDIU issue, and afforded the 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, as warranted.
		
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


